        Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
WESTCHESTER EXPORT CAPITAL, LLC,

                                   Plaintiff,
                                                                        REPORT AND
                 -against-                                              RECOMMENDATION

 WI AUTOMOTIVE T.R.U.S.T., LEASE,                                       17 Civ. 03368 (CS)(JCM)
 REGISTRATION, AND CONSULTING LLC d/b/a
 TIMELESS AUTO GROUP WI, TEDMUND WAYNE                            No objections to this Report and
 BLANKSCHEIN, ALBERT (“ALEX”) GOLANT, and                         Recommendation (the "R&R") have been filed.
 51 AUTOMOBILES WITH VEHICLE                                      Accordingly, I review it for clear error.
IDENTIFICATION NUMBERS                                            Finding no error, clear or otherwise, I hereby
4JGDF6EE8HA860396, SALGS2VF9GA282962,                             adopt the R&R as the decision of the Court.
SALGS2VF9GA278927, SALGS2VF2GA276663,                             The Clerk of Court is respectfully directed to
4JGDF6EE7HA869736, 4JGDF6EE5HA858332,                             enter judgment as recommended in the R&R.
SALGS2VF6GA279209, 4JGDF6EE9HA882679,                             Plaintiff's counsel should advise by letter, no
ZN661XUS0HX215634, ZN661XUL5HX237654,                             later than 2/6/19, whether the Court can close
ZN661XUS5HX234891, ZN661XUL3HX237653,                             the case or whether additional proceedings are
ZN661XUL1HX237652, 4JGDF6EE2HA895533,                             necessary (and if so, what they are).
4JGDF6EE0HA914709, 4JGDF6EE1HA922656,
4JGDF6EE9HA913574, 4JGDF6EE9HA928186,
ZN661YUS1HX236093, 4JGDF6EE8HA930690,
ZN661YUS9HX237265, ZN661YUS4HX230577,
ZN661YUS3HX234961, 4JGDF6EE3HA928684,
4JGDF6EE5HA927889, 4JGDF6EE0HA932286,
4JGDF6EE6HA927707, 4JGDF6EE6HA930512,
4JGDF6EEXHA832747, 4JGDF6EE6HA934804,
4JGDF6EE9HA933808, SALGS2FV0HA335412,
                                                                   1/30/19
ZAM56RRA1H1206160, ZAM56RRA5H1206159,
ZAM56RRA6H1217347, ZAM56RRA8H1238135,
4JGDF6EEXHA945417, 4JGDF6EE5HA935300,
4JGDF6EE2HA944262, 4JGDF6EE4HA923655,
ZAM56RRA9H1199104, ZAM56RRA2H1199154,
ZAM56RRAXH1213687, ZAM56RRA4H1199155,
ZAM56RRA0H1199105, ZAM56RRA7H1199151,
ZAM56RRAXH1204276, ZAM56RRA9H1199152,
ZAM56RRA7H1199148, ZAM56RRA6H1199108, and
ZAM56RRA3H1204278,

                                    Defendants.
--------------------------------------------------------------X



                                                        1
        Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 2 of 20



To the Honorable Cathy Seibel, United States District Judge:

         Plaintiff Westchester Export Capital LLC (“Plaintiff”) commenced this action on May 5,

2017 against defendants WI Automotive T.R.U.S.T., Lease, Registration, and Consulting LLC

d/b/a/ Timeless Auto Group WI (“Timeless”), Tedmund Wayne Blankschein (“Mr.

Blankschein”), Albert Golant (“Mr. Golant”), and 51 1 automobiles with the vehicle identification

numbers listed in the above caption (the “Subject Automobiles” and, together with Timeless, Mr.

Blankschein and Mr. Golant “Defendants”). (Docket No. 1). This action arises out of

agreements pursuant to which Plaintiff advanced funds to Timeless to finance the purchase of

vehicles for export. (Id.). On February 21, 2018, the Court entered a default judgment against

Defendants and referred the matter to the undersigned to conduct an inquest into damages.

(Docket Nos. 35, 36). For the reasons below, I respectfully recommend an entry of judgment

awarding Plaintiff (1) $4,775,466.00 against Timeless, Mr. Blankschein, and Mr. Golant, jointly

and severally; (2) prejudgment interest at the rate of 2% per month on the $4,775,466.00 award

against Timeless and Mr. Blankschein, commencing on May 4, 2017, jointly and severally; and

(3) $92,967.67 in legal fees and expenses against Timeless and Mr. Blankschein, jointly and

severally.

I. BACKGROUND

A. Procedural History

         Plaintiff commenced this action by filing its complaint (“Complaint” or “Compl.”) on

May 5, 2017. (Docket No. 1). Plaintiff asserted claims for (1) breach of contract against



1
 Plaintiff voluntarily dismissed its claims against 17 vehicles with the following vehicle identification numbers:
4JGDF6EE6HA934804, 4JGDF6EE4HA923655, SALGS2VF6GA279209, ZN661XUSOHX215634,
ZN661XUS5HX234891, ZAM56RRA9H1199104, ZAM56RRA2H1199154, ZAM56RRAOH1199105,
ZAM56RRA4H119915S, ZAM56RRAXH1213687, ZAM56RRA7H1199151, ZAM56RRAXH1204276,
ZAM56RRA9H1199152, ZAM56RRA7H1199148, ZAM56RRA6H1199108 ZAM56RRA3H1204278 and
ZAM56RRA6H121734. (Docket Nos. 28, 30).

                                                          2
       Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 3 of 20



Timeless and Mr. Blankschein; (2) conversion against Mr. Golant; (3) repossession and

foreclosure against the Subject Automobiles; and (4) attorneys’ fees against Timeless and Mr.

Blankschein. (Id. ¶¶ 51-67). On May 5, 2017, the Court issued an Order to Show Cause

directing Defendants to show cause as to why an order should not be issued pursuant to Rule 65

of the Federal Rules of Civil Procedure enjoining Defendants from selling, transferring,

encumbering, and/or otherwise disposing of the Subject Automobiles or any other asset Plaintiff

possessed a security interest in. (Docket No. 12). Timeless and Mr. Blankschein consented to

the preliminary injunction, and on May 17, 2017, the Court entered a consent order granting

Plaintiff’s motion for a preliminary injunction preventing Defendants from transferring or

disposing of any assets of Timeless, including the Subject Automobiles. (Docket No. 18). Mr.

Golant did not file or serve any opposition.

        Defendants never answered or responded to Plaintiff’s complaint. On January 17, 2018,

the Court issued an Order to Show Cause directing Defendants to show cause on February 13,

2018 why a default judgment should not be granted against them. (Docket No. 33). After

Defendants failed to appear at the show cause hearing, the Court issued a default judgment as to

Defendants’ liability. (Docket No. 36). The Court referred the matter to the undersigned to

conduct an inquest. (Docket No. 35). Plaintiff filed declarations in support of its claim for

damages on April 24, 2018, including the Declaration of Kathy S. Marks (“4/24/18 Marks

Dec.”), (Docket No. 42), with accompanying exhibits, and the Declaration of Charles S.

Brofman (“Brofman Dec.”), (Docket No. 43). On November 27, 2018 and December 10, 2018,

Plaintiff submitted supplemental declarations of Kathy S. Marks and exhibits in support of its

request for attorneys’ fees and costs. 2 (Docket Nos. 46, 48). The Court held a hearing on


2
 The declaration of Kathy S. Marks, dated November 27, 2018 is hereinafter referred to as “11/27/18 Marks Dec.”
and the declaration, dated December 10, 2018, is hereinafter referred to as “12/10/18 Marks Dec.”

                                                       3
          Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 4 of 20



damages relating to Plaintiff’s claim for conversion on December 5, 2018. Defendants have not

submitted a response regarding their default or the damages inquest. Additionally, Defendants

did not appear at the December 5, 2018 hearing.

B. Factual Background

           Given Defendants’ default, the well-pleaded allegations contained in Plaintiff’s

Complaint are deemed to be true, except for those relating to damages. See Ortega v. JR Primos

2 Rest. Corp., No. 15 Civ. 9183 (JCF), 2017 WL 2634172, at *2 (S.D.N.Y. June 16, 2017). The

facts summarized below are taken from the Complaint, the declarations and accompanying

exhibits submitted by Plaintiff in support of its request for damages, and testimony and exhibits

from the damages hearing.

           Plaintiff is a Delaware corporation with its principal place of business in White Plains,

New York. (Compl. ¶ 5). Plaintiff provides financing to companies in the vehicle export

business. (Id. ¶ 15). Defendant Timeless is a Wisconsin corporation in the business of acquiring

vehicles in the United States and exporting them to foreign buyers. (Id. ¶¶ 6, 14). Defendant

Tedmund Blankschein is the President and sole owner of Timeless, and defendant Albert Golant

served as the General Manager of Timeless. (Id. ¶¶ 8, 10, 20; Tr. 3 at 8). This action arises out of

Timeless’s breach of a credit and security agreement between Plaintiff and Timeless and Mr.

Golant’s unlawful conversion of the collateral pledged under the security agreement.

1. The Agreements

           On September 15, 2016, Plaintiff and Timeless entered into a Vehicle Acquisition Line of

Credit Agreement (the “LC Agreement”), under which Plaintiff advanced Timeless $3 million

for the purchase of vehicles for export. (Compl. ¶¶ 16-17). Plaintiff and Timeless subsequently



3
    Refers to the transcript of the damages hearing held on December 5, 2018.

                                                           4
          Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 5 of 20



agreed to increase the cumulative advance limit to $5 million. (Id. ¶ 18). To date, Plaintiff has

advanced Timeless a total of $4,775,466.00 pursuant to the LC Agreement. 4 (Pl. Ex.5 6).

Timeless granted Plaintiff a security interest in the vehicles it purchased using the advances

made under the LC Agreement. (LC Agreement § 11). To that end, Plaintiff and Timeless

simultaneously executed a security agreement, dated September 15, 2016 (the “Security

Agreement”), which requires Timeless to, among other things, deliver the collateral to Plaintiff

in the event Timeless defaults on its obligations under the LC Agreement. (Security Agreement §

6). Plaintiff perfected its security interest by filing a financing statement with the Wisconsin

Department of Financial Institutions on September 20, 2016. (Compl. ¶ 30). Mr. Blankschein

also provided Plaintiff with a guaranty, dated September 15, 2016 (the “Guaranty”). Pursuant to

the Guaranty, Mr. Blankschein is jointly and severally liable for all of Timeless’s obligations and

indebtedness under the LC Agreement. (Guaranty ¶ 1).

           The LC Agreement provides that Plaintiff “shall provide [Timeless] with a monthly

statement of Advances, interest accruals, [Plaintiff] expenses and payments of Interest and

principal within seven (7) Business Days after the end of the month.” (LC Agreement § 3).

Within two days of receiving the monthly statement, Timeless was required to pay Plaintiff the

stated interest and expenses. (Id.). Timeless’s failure to make a payment when due amounts to

an event of default under the LC Agreement (an “Event of Default”), which accelerates


4
 There is a discrepancy in the evidence submitted by Plaintiff concerning how much money it advanced Timeless
for the purchase of the Subject Automobiles pursuant to the LC Agreement. Mr. Brofman’s declaration in support
of Plaintiff’s request for damages indicates that Plaintiff advanced $4,779,850.00. (Brofman Dec. ¶ 6). However, a
spreadsheet created by Plaintiff and submitted in support of its claim for damages against Defendants states that
Plaintiff funded $4,775,466.00 for the Subject Automobiles pursuant to the LC Agreement. (Pl. Ex. 6). Plaintiff’s
Exhibit 6 identifies each Subject Automobile by vehicle identification number and the corresponding funding
amount, and Mr. Brofman testified at the hearing that it represented the damages sought against Defendants. (Pl.
Ex. 6; Tr. 27). Accordingly, the Court will use the figure identified in Plaintiff’s Exhibit 6 for the purpose of
damages calculations.
5
    Refers to the exhibit entered into evidence by Plaintiff at the December 5, 2018 damages hearing.

                                                            5
        Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 6 of 20



Timeless’s obligations under the LC agreement and renders all of its outstanding indebtedness to

Plaintiff immediately due and payable. (LC Agreement §§ 15.3.1, 15.3.2). Specifically, the LC

Agreement states:

         15.3.1 An “Event of Default” shall be deemed to have occurred hereunder if Client
         either (A) fails to make any payment due WEC hereunder on the due date thereof,
         or (B) fails in any respect to perform or defaults in any of its other obligations
         hereunder or in any other agreement with WEC or any affiliate, parent, or
         subsidiary of WEC, and such failure continues unremedied for a period of five (5)
         Business Days following notice thereof to Client, or (C) has made a representation
         which proves to be false or breaches a warranty made hereunder, or (D) files (or
         has filed against it) a petition (or otherwise initiates proceedings) for bankruptcy,
         reorganization, receivership or other proceedings for the protection of debtors, or
         (E) fails to make any payment due to any third party on or before the due date
         therefor if the failure to make such payment gives rise to or creates (or if
         unremedied would give rise to or create) an encumbrance upon a Vehicle or any of
         them or otherwise restricts the sale or disposition of a Vehicle or any of them; or
         (F) commits any other material breach of this Agreement.

         15.3.2. Upon the occurrence of any Event of Default, WEC’s obligation to perform
         under this Agreement shall be terminated and Client shall be liable for immediate
         payment to WEC of the Indebtedness due to WEC as set forth in this Agreement,
         including in the Indebtedness reimbursement to WEC for all of its reasonable costs
         of collection, whether or not an arbitration or other enforcement action has been
         filed or taken, or judgment entered, including, without limitation, reasonable
         attorneys’ fees and legal expenses. All amounts owed to WEC pursuant to this
         Section 15.3.2 shall carry interest at the rate of 2% per month, from the effective
         date of termination of this Agreement, or, in the case of WEC’s costs of collection,
         from the date such costs are incurred. 6

(LC Agreement §§ 15.3.1, 15.3.2).

         The LC Agreement requires Timeless to store vehicles that it acquires with

advances from Plaintiff at pre-approved warehouses. (LC Agreement §§ 1.28, 8.5). The

LC Agreement further requires that all vehicles purchased must be acquired and titled in

Timeless’s name unless approved in writing by Plaintiff in advance. (Id. § 8.3).



6
  “Indebtedness” is defined under the LC Agreement as “the total of all Advances made by [Plaintiff] which have
not been repaid plus all unpaid Interest and any of [Plaintiff] Expenses that may be due from [Timeless] to [Plaintiff]
. . .” (LC Agreement § 1.17).

                                                          6
       Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 7 of 20



2. Timeless’s Defaults Under the LC Agreement

        On May 2, 2017, Plaintiff provided Timeless with its monthly statement for April 2017,

which stated interest and expenses in the amount of $85,249.68. (Compl. ¶¶ 38-39). Under

Section 3 of the LC Agreement, Timeless was obligated to pay the interest and expenses on or

before May 4, 2017. (LC Agreement § 3). Timeless failed to make a payment. (Compl. ¶ 40).

Timeless’s failure to make a payment by May 4, 2017 constituted an Event of Default, entitling

Plaintiff to accelerate Timeless’s obligations under the LC Agreement and repossess the

collateral. (LC Agreement §§ 15.3.1, 15.3.2; Security Agreement § 6).

        Plaintiff alleges that Timeless also defaulted by (i) allowing vehicles to be titled in the

names of corporations other than Timeless, (ii) storing vehicles in warehouses not approved by

Plaintiff; and (iii) failing to deposit letters of credit received for the purchase of vehicles in the

collection account prescribed by the LC Agreement. (Compl. ¶ 42).

3. Mr. Golant’s Disappearance

        On or about May 4, 2017, Plaintiff learned that Mr. Golant, Timeless’s General Manager,

had gone missing several weeks earlier. (Compl. ¶ 43). Mr. Blankschein informed Plaintiff that

Mr. Golant’s family and coworkers did not know his whereabouts and that he had not responded

to Mr. Blankschein’s and Timeless’s repeated attempts to contact him. (Id. ¶ 44). Plaintiff

learned of Mr. Golant’s “self-professed gambling addiction,” Mr. Golant’s debt of approximately

$1.5 million, and the federal government’s investigation into allegations of Mr. Golant’s money

laundering and tax evasion. (Id. ¶¶ 45-46). Plaintiff alleges that Mr. Golant absconded with the

Subject Automobiles and an undetermined amount of cash from Timeless and stored the Subject

Automobiles in unauthorized warehouses in California under the name of unapproved entities.

(Id. ¶¶ 47-50).



                                                    7
       Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 8 of 20



       At the damages hearing, Charles Brofman, Plaintiff’s CEO, testified that Mr. Golant had

access to all of Timeless’s bank accounts and handled Timeless’s day-to-day operations,

including managing the purchase and sale of vehicles and the funds Plaintiff advanced to

Timeless for that purpose. (Tr. at 8-9, 19). Mr. Golant disappeared with the Subject Automobiles

as well as the funds Plaintiff advanced to Timeless that had not yet been repaid. (Brofman Dec. ¶

5; Tr. 16-19). Mr. Brofman presented evidence that based upon the purchase price of the Subject

Automobiles the total value of the stolen property was $4,775,466.00. (Tr. 27, 35; Pl. Ex. 6).

II. LEGAL STANDARDS

       In assessing damages upon entry of default, the court must “conduct an inquiry in order

to ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec. (USA), Inc.

v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency, Inc.

v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). Plaintiff has the burden of proving its

entitlement to the recovery of damages and must rely only on admissible evidence. See Norcia v.

Dieber’s Castle Tavern, Ltd., 980 F. Supp. 2d 492, 500 (S.D.N.Y. 2013). Additionally, to ensure

that a defaulting party has notice of the type of relief sought, Rule 54(c) of the Federal Rules of

Civil Procedure (“Rule 54”) requires that the “default judgment must not differ in kind from, or

exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c); Silge v. Merz, 510

F.3d 157, 161 (2d Cir. 2007). However, Rule 54 “does not require plaintiff to have demanded a

sum certain in order to recover on default.” Ames v. Stat Fire Suppression, Inc., 227 F.R.D. 361,

362 (E.D.N.Y. 2005).

       “Calculating the appropriate amount of damages is a two-step process: (1) determining

the proper rule for calculating damages on . . . a claim; and (2) assessing plaintiff’s evidence

supporting the damages to be determined under this rule.” Norcia, 980 F. Supp. 2d at 500



                                                  8
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 9 of 20



(alteration in original) (quotation marks and citation omitted). Where a federal court exercises

diversity jurisdiction, state law provides the proper rule for calculating damages. See Gasperini

v. Ctr. for Humanities, Inc., 518 U.S. 415, 437 (1996).

III. DISCUSSION

       Federal Rule of Civil Procedure 54(c) limits Plaintiff’s recovery upon a default judgment

to the relief sought in its pleadings. In this case, Plaintiff sought damages due under the LC

Agreement against Timeless and Mr. Blankschein, including the principal amount due, interest

and legal fees and expenses. (Compl. ¶¶ 57, 65-67; Prayer for Relief). On its claim for

conversion against Mr. Golant, Plaintiff sought “damages from Golant in the amount of the full

value of the Subject Automobiles.” (Id. ¶ 61).

A. Breach of Contract Against Timeless and Mr. Blankschein

1. Applicable Law

       In diversity cases, federal courts look to the choice of law principles of the forum state –

in this case, New York – to determine which state’s substantive law applies to Plaintiff’s claims.

See Krock v. Lipsay, 97 F.3d 640, 645 (2d Cir. 1996). “New York law gives full effect to

parties’ choice-of-law provisions.” Gen. Elec. Co. v. Varig-S.A., No. 01 Civ. 11600 (RJH)(JCF),

2004 WL 253320, at *3 (S.D.N.Y. Feb. 10, 2004) (internal quotation marks omitted). Here, the

choice of law provisions in the parties’ agreements provide that the parties’ rights under the

agreements shall be enforced according to New York law. (See LC Agreement § 17.1; Guaranty

Agreement ¶ 7; Security Agreement § 7.3).

2. Amount of Damages

       Under New York law, a non-breaching party may recover damages that “are the natural

and probable consequence of the breach” of a contract. Biotronik A.G. v. Conor Medsystems

Ireland, Ltd., 22 N.Y.3d 799, 805 (2014) (citation and internal quotation marks omitted). This

                                                 9
        Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 10 of 20



includes “money that the breaching party agreed to pay under the contract . . .” Tractebel Energy

Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 109 (2d Cir. 2007) (citing Am. List Corp. v.

U.S. News & World Report, Inc., 75 N.Y.2d 38, 44 (1989)). In this case, Plaintiff seeks three

categories of damages under the LC Agreement: principal that remains due, legal fees and

expenses, and interest. (Brofman Dec. ¶ 11). The Court addresses each category of damages in

turn.

i. Principal Amount Due

         Plaintiff seeks the principal that Plaintiff advanced to Timeless pursuant to the LC

Agreement that remains due and owing to Plaintiff. (Brofman Dec. ¶¶ 6, 10).

         Upon any Event of Default, the LC Agreement requires Timeless to immediately pay

Plaintiff for all advances made by Plaintiff pursuant to the LC Agreement. (LC Agreement §§

1.17; 15.3.2). At the damages hearing, Mr. Brofman submitted records showing that Plaintiff

advanced Timeless $4,775,466.00 for the Subject Automobiles and testified that Plaintiff had not

been repaid for that amount. (Tr. 27; Pl. Ex. 6). Although Plaintiff recovered 29 vehicles, it

could only sell 10 of them for a total $165,467.63. (Brofman Dec. ¶ 9). According to Mr.

Brofman, Plaintiff was required to pay $173,679.87 to satisfy liens on some of the vehicles, and

therefore, Plaintiff has been unable to recoup any of its losses. (Id.).

         The Court recommends awarding Plaintiff the unpaid principal amount due under the LC

Agreement, totaling $4,775,466.00, against defendants Timeless and Mr. Blankschein, jointly

and severally.

ii. Legal Fees and Expenses

         Plaintiff seeks $92,967.67 in legal fees and expenses incurred in connection with the

instant enforcement action and with repossessing the collateral vehicles. (12/10/18 Marks Dec. ¶



                                                  10
        Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 11 of 20



4). Plaintiff argues that Section 15.3.2 of the LC Agreement authorizes Plaintiff’s recovery of its

costs and expenses, including legal expenses and reasonable attorneys’ fees. (Brofman Dec. ¶ 8).

         The LC Agreement obligates Timeless to pay Plaintiff for “all of its reasonable costs of

collection, whether or not an arbitration or other enforcement action has been filed or taken, or

judgment entered, including, without limitation, reasonable attorneys’ fees and legal expenses.”

(LC Agreement § 15.3.2). The Security Agreement similarly requires Timeless to “pay upon

demand all of [Plaintiff’s] costs and expenses, including reasonable attorneys’ fees and

[Plaintiff’s] legal expenses, incurred in connection with the enforcement of this [Security

Agreement], the LOC [LC] Agreement and the Related Documents.” (Security Agreement §

7.6). Mr. Blankschein guaranteed all of Timeless’s obligations under the LC Agreement,

including Timeless’s obligation to pay reasonable attorneys’ fees and legal expenses. (Guaranty

¶ 5).

         Plaintiff, as the fee applicant, “bears the burden of establishing entitlement to an award

and documenting the appropriate hours expended and hourly rates.” Nautilus Neurosciences, Inc.

v. Fares, No. 13 Civ. 1078 (SAS), 2014 WL 1492481, at *1 (S.D.N.Y. Apr. 16, 2014) (citation

and internal quotation marks omitted). Plaintiff is required to support its request for attorneys’

fees with “contemporaneous time records that ‘[specify], for each attorney, the date, the hours

expended, and the nature of the work done.’” Bhungalia Family, LLC v. Agarwal, 317 F. Supp.

3d 727, 739 (S.D.N.Y. 2018) (quoting Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144,

148 (2d Cir. 2014)); see also Scott v. City of New York, 626 F.3d 130, 133 (2d Cir. 2010)

(“[C]ontemporaneous time records are a prerequisite for attorney’s fees in this Circuit.”) (citation

omitted); Kottwitz v. Colvin, 114 F. Supp. 3d 145, 150 (S.D.N.Y. 2015) (“The law in this circuit




                                                  11
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 12 of 20



is that no award for attorneys’ fees is appropriate where the attorney failed to maintain

contemporaneous time records.”).

       The Court “retains discretion to determine . . . what constitutes a reasonable fee.” Millea

v. Metro-N. R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citation and internal quotation marks

omitted). The Second Circuit has held that “the lodestar – the product of a reasonable hourly rate

and the reasonable number of hours required by the case – creates a ‘presumptively reasonable

fee.’” Id. (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522

F.3d 182, 183 (2d Cir. 2008)). However, “there is no precise rule or formula for determining a

proper attorney’s fees award; rather, the district court should exercise its equitable discretion in

light of all relevant factors.” Beastie Boys v. Monster Energy Co., 112 F. Supp. 3d 31, 48

(S.D.N.Y. 2015) (citation and internal quotation marks omitted).

       Plaintiff seeks $91,330.00 in attorneys’ fees based on the following hourly rates for the

following hours expended by its attorneys and paralegals:

       Name                Position            Hourly Rate             Hours             Total
 Kathy S. Marks       Partner                $475                  138.3             $65,692.50
 Russell M.           Partner                $575                  7.4               $4,255.00
 Yankwitt
 Dina L.              Partner                $475                  0.4               $190.00
 Hamerman
 Sarah A.             Counsel                $475                  39.9              $18,952.50
 Sulkowski
 Craig M. Cepler      Counsel                $475                  2.9               $1,377.50
 Sharon Terry         Paralegal              $125                  2.1               $262.50
 Kristen McAlley      Paralegal              $125                  0.8               $100.00
 Shannon Fulmer       Paralegal              $125                  4                 $500.00
 Total                                                                               $91,330.00

(11/27/18 Marks Dec. ¶ 4; 12/10/18 Marks Dec. ¶ 3).

       The Court first addresses the reasonableness of the hourly rates charged. A reasonable

hourly rate must be in line with the rates “prevailing in the community for similar services of


                                                 12
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 13 of 20



lawyers of reasonably comparable skill, experience, and reputation.” Cruz v. Local Union No. 3

of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1159 (2d Cir. 1994) (citation and internal quotation

marks omitted); see also Rosado v. City of N.Y., No. 11-cv-4285 (SAS), 2012 WL 955510, at *4

(S.D.N.Y. Mar. 15, 2012) (“The relevant community to which the court should look is the

district in which the case was brought.”) (citation and internal quotation marks omitted). “The

‘court may determine the reasonable hourly rate by relying both on its own knowledge of

comparable rates charged by lawyers in the district’ and ‘on evidence proffered by the parties.’”

Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 188 F. Supp. 3d 333, 338

(S.D.N.Y. 2016) (citation omitted).

       Plaintiff submitted the credentials and experience of the attorneys and paralegals working

on the matter in support of its application for attorneys’ fees. (11/27/18 Marks Dec. ¶¶ 5-10).

Every attorney working on the case had over ten years of experience. The Court recommends

finding that the hourly rates charged are commensurate with rates charged for similar services by

attorneys and paralegals in this district with reasonably comparable experience, skill and

reputation. (11/27/18 Marks Dec. ¶¶ 11-12). See also Genger v. Genger, No. 14-cv-05683

(KBF)(DF), 2017 WL 9771814, at *4 (S.D.N.Y. May 22, 2017) (up to $615 per hour for partner,

up to $395 per hour for associates, and up to $280 per hour for paralegals were reasonable hourly

rates in contractual dispute); Errant Gene Therapeutic, LLC v. Sloan-Kettering Inst. for Cancer

Research, 286 F. Supp. 3d 585, 588-89 (S.D.N.Y. 2018) (approving hourly rate of $765 for

partner and hourly rates for $325 to $450 for associates).

       The Court next addresses the reasonableness of the hours expended. This case was

staffed with five attorneys – three partners and two counsel – and three paralegals. (11/27/18

Marks Dec. ¶ 4). The requested fees relate not only to the hours expended in the prosecution of



                                                13
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 14 of 20



this lawsuit, but also to Plaintiff’s efforts to collect the collateral. While the case was staffed

with more than one attorney, the vast majority of the work was handled by Kathy Marks, the

case’s lead litigator, who billed 138.3 hours on the case. The Court finds no evidence that the

work performed by the additional attorneys was duplicative. Having reviewed the

contemporaneous time records, the Court recommends finding that the amount of time expended

was reasonable.

       Finally, the Court turns to Plaintiff’s request for $1,637.67 in costs. Plaintiff can recover

“reasonable out-of-pocket expenses incurred by attorneys and ordinarily charged to their clients.”

U.S. Football League v. Nat’l Football League, 887 F.2d 408, 416 (2d Cir. 1989). Plaintiff seeks

$613.21 for service of process expenses, $400.00 for filing fees, $602.16 for postage and Federal

Express, and $22.30 for PACER expenses. The Court finds these costs reasonable. See Westport

Ins. Corp. v. Hamilton Wharton Grp., Inc., 483 Fed. Appx. 599, 605 (2d Cir. 2012) (postage,

electronic legal research and photocopying costs were “‘the sort of expenses that may ordinarily

be recovered’ as part of a fee award.”) (citation omitted); Shannon v. Fireman’s Fund Ins. Co.,

156 F. Supp. 2d 279, 305 (S.D.N.Y. 2001) (reimbursing plaintiff for filing fees and Federal

Express costs); Themis Capital v. Democratic Republic of Congo, No. 09 Civ. 1652 (PAE), 2014

WL 4379100, at *12 (S.D.N.Y. Sept. 4, 2014) (reimbursing plaintiffs for “the cost of online

research, making copies, and ordering transcripts”); Bhungalia, 317 F. Supp. 3d at 745 (“Costs

for shipping, filing fees, process servers, and litigation support are recoverable.”).

       Accordingly, the Court recommends awarding $92,967.67 in total for attorneys’ fees and

costs, representing $91,330.00 in fees and $1,637.67 in costs.

iii. Interest

       Plaintiff argues that it is entitled to recover interest at the rate of 2% per month,

beginning from May 4, 2017, the date of Timeless’s default. (Brofman Dec. ¶ 7).
                                                  14
          Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 15 of 20



           Under New York law, “a plaintiff who prevails on a claim for breach of contract is

entitled to prejudgment interest as a matter of right.” United States Naval Inst. v. Charter

Commc’ns, Inc., 936 F.2d 692, 698 (2d Cir. 1991). New York’s statutory rate of interest

recovered “upon a sum awarded because of a breach of performance of a contract” is typically

nine percent per annum. N.Y. C.P.L.R. §§ 5001(a), 5004. However, “[i]f the contract provides a

rate at which interest is to be calculated, then the contractual rate, rather than the statutory rate of

nine percent per year as set forth in [C.P.L.R. § 5004], governs.” Day Inns Worldwide, Inc. v.

Hospitality Corp. of the Carolinas, No. 13-CV-8941 (JPO), 2015 WL 5333847, at *5 (S.D.N.Y.

Sept. 14, 2015) (citation and internal quotation marks omitted).

           In this case, Section 15.3.2 of the LC Agreement provides that, upon default, “[a]ll

amounts owed to [Plaintiff] pursuant to this Section 15.3.2 shall carry interest at the rate of 2%

per month, from the effective date of termination of this Agreement, or, in the case of

[Plaintiff]’s costs of collection, from the date such costs are incurred.” (LC Agreement § 15.3.2).

The LC Agreement further specifies that Plaintiff’s obligations under the LC Agreement

“terminate” upon Timeless’s default, which in this case was May 4, 2017. At 2% per month, or

24% per annum, the contractual interest rate for Timeless’s defaulted obligations is enforceable

as it is just below the 25% criminal usury cap. See Madden v. Midland Funding, LLC, 237 F.

Supp. 3d 130, 146 (S.D.N.Y. 2017) (interest rates on defaulted obligations that exceed 25% per

annum are unenforceable).

           Based on the enforceable terms of the contract, the Court recommends applying an

interest rate of 2% per month to the $4,775,466.00 award against Timeless and Mr. Blankschein,

jointly and severally, running from May 4, 2017. 7



7
    Plaintiff did not plead or ask for interest on the award of attorneys’ fees and costs.

                                                              15
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 16 of 20



B. Conversion against Mr. Golant

1. Applicable Law

       Plaintiff is a Delaware corporation with its principal place of business in New York.

(Compl. ¶ 5). Mr. Golant and Timeless, which Mr. Golant worked for, are domiciled in

Wisconsin. (Id. ¶¶ 6, 9). Plaintiff alleges that Mr. Golant absconded with the Subject

Automobiles and stored them in California. (Id. ¶ 11). In tort actions, New York applies an

“interest analysis” to choice-of-law questions. Comer v. Titan Tool, Inc., 888 F. Supp. 605, 608

(S.D.N.Y. 1995) (citing Babcock v. Jackson, 12 N.Y.2d 473, 484 (1963)). Interest analysis is a

fact intensive “flexible approach intended to give controlling effect to the law of the jurisdiction

which, because of its relationship or contact with the occurrence or the parties, has the greatest

concern with the specific issue raised in the litigation.” Fin. One Pub. Co. Ltd. v. Lehman Bros.

Special Financing, Inc., 414 F.3d 325, 337 (2d Cir. 2005) (citation and internal quotation marks

omitted). Plaintiff argues that New York law should apply to Plaintiff’s conversion claim

because Plaintiff suffered its injury in New York, all funds came from New York, and the

dealings between the parties occurred in New York. (Tr. at 3). Because Plaintiff’s principal

place of business is in New York, the parties conducted business in New York, and the law of

New York bears a reasonable relation to the transactions at issue, the Court will apply New York

law to the conversion claim.

2. Conversion Damages

       Under New York law, conversion is “the unauthorized assumption and exercise of the

right of ownership over goods belonging to another to the exclusion of the owner’s rights.”

Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04 (2d Cir. 2006). In New York, “a

plaintiff must plead the following in order to assert a claim of conversion: ‘(1) the property

subject to conversion is a specific identifiable thing; (2) plaintiff had ownership, possession or

                                                 16
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 17 of 20



control over the property before its conversion; and (3) defendant exercised an unauthorized

dominion over the thing in question, to the alteration of its condition or to the exclusion of the

plaintiff’s rights.’” E-Global Alliances, LLC v. Anderson et al., No. 10 Civ. 2844 (KMK)(PED),

2011 WL 8879268, at *10 (S.D.N.Y. May 11, 2011), adopted by No. 10 Civ. 2844

(KMK)(PED), 2012 WL 3656042 (S.D.N.Y. Aug. 25, 2012) (citation omitted). “[D]amages

recoverable for the conversion of property are limited to the value of the property at the time of

the conversion.” Caballero v. Anselmo, 759 F. Supp. 144, 148 (S.D.N.Y. 1991).

       “However, even if a plaintiff meets all of the elements of a conversion claim, the claim

will still be dismissed if it is duplicative of a breach of contract claim.” AD Rendon Commc’ns,

Inc. v. Lumina Americas, Inc., No. 04-CV-8832 (KMK), 2007 WL 2962591, at *4 (S.D.N.Y.

Oct. 10, 2007). “In determining whether a conversion claim is duplicative of a breach of

contract claim, courts look both to the material facts upon which each claim is based and to the

alleged injuries for which damages are sought.” Id. at *5. A conversion claim is duplicative of a

contract claim if it is based on the same facts underlying a contract claim. See Reade v. SL Green

Operating P’ship, 817 N.Y.S.2d 230, 231 (1st Dep’t 2006). Moreover, “a conversion claim ‘will

be deemed redundant when damages are merely being sought for breach of contract.’” AD

Rendon Commc’ns, 2007 WL 2962591, at *5 (quoting Rolls-Royce Motor Cars, Inc. v.

Schudroff, 929 F. Supp. 117, 124 (S.D.N.Y. 1996)).

       In this case, Plaintiff seeks the value of the property converted by Mr. Golant, a non-

signatory to the LC Agreement, in the amount of $4,775,466.00. (Tr. 35; Pl. Ex. 6). Mr.

Brofman testified that when Plaintiff fulfilled funding requests it lent against letters of credit

obtained by potential purchasers as well as the value the Subject Automobiles. (Tr. 7-9). Thus,




                                                  17
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 18 of 20



Plaintiff maintains that the amount funded for the Subject Automobiles adequately represents the

value of the Subject Automobiles. (Id.).

       In support of its calculations for the value of the converted property, Plaintiff relies upon

a spreadsheet assembled by Plaintiff and its insurance counsel that shows for each Subject

Automobile alleged to be converted: (1) the vehicle identification number, (2) the year, make and

model, (3) the funding date, (4) the wired amount, (5) the insured amount, (6) the purchaser, (7)

the dealer, (8) the dealer location, (9) the last known location of the Subject Automobile, and

(10) the disposition. (Pl. Ex. 6). Mr. Brofman further attested that Mr. Golant disappeared with

the Subject Automobiles as well as the funds provided by Plaintiff. (Tr. 8, 18-19, 27, 35).

According to Mr. Brofman, he learned that thirteen of the Subject Automobiles were never

purchased even though Plaintiff received buyers’ orders from the dealerships and advanced the

requested funds. (Tr. 30). Plaintiff has not recovered the funds it advanced for the thirteen

unpurchased Subject Automobiles. (Tr. 35-36). Mr. Brofman testified that Plaintiff holds a

security interest in proceeds from the letters of credit as well as the underlying Subject

Automobiles. (Tr. 8; see also Security Agreement). Based on the testimony and evidence

presented at the damages hearing, the Court finds that Plaintiff has demonstrated its conversion

damages with sufficient certainty.

       Additionally, the conversion claim is not duplicative of the breach of contract claim

because Mr. Golant is not a signatory to the LC Agreement or the Security Agreement and is not

bound by those agreements. See Wells Fargo Bank, N.A. v. Nat’l Gasoline, Inc., No. 10-CV-

1762(RER), 2013 WL 696651, at *5 (E.D.N.Y. Feb. 26, 2013) (conversion claim against non-

signatories was independent of the contract claim). Moreover, Plaintiff has alleged separate

factual allegations of wrongful conduct sufficient to state a distinct conversion claim against Mr.



                                                 18
       Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 19 of 20



Golant. For example, the challenged misconduct in Plaintiff’s conversion claim is Golant’s theft

and unlawful dominion over the Subject Automobiles rather than a failure to pay the outstanding

contractual obligations due to Plaintiff. See id. (“The undisputed fact that the Conversion

Defendants, as nonsignatories to the Credit Agreement unlawfully took control of the funds

establishes actionable conduct beyond the contract.”).

         Accordingly, the Court recommends awarding $4,775,466.00 on Plaintiff’s conversion

claim against Mr. Golant.

IV. CONCLUSION

         For the foregoing reasons, I respectfully recommend an entry of judgment awarding

Plaintiff (1) $4,775,466.00 against Timeless, Mr. Blankschein, and Mr. Golant, jointly and

severally; 8 (2) prejudgment interest at the rate of 2% per month on the $4,775,466.00 award

against Timeless and Mr. Blankschein, commencing on May 4, 2017, jointly and severally; and

(3) $92,967.67 in legal fees and expenses against Timeless and Mr. Blankschein, jointly and

severally.

         Plaintiff’s counsel is directed to mail a copy of this Report and Recommendation to

Defendants and file an Affidavit of Service by January 5, 2019.

V. NOTICE

         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from receipt of this Report and

Recommendation to serve and file written objections. See Fed. R. Civ. P. 6(a) and (d) (rules for

computing time). If copies of this Report and Recommendation are served upon the parties by

mail, the parties shall have seventeen (17) days from receipt of the same to file and serve written


8
  Plaintiff is not entitled to a windfall against Defendants. Accordingly, to avoid a duplicative award, the Court
recommends that the $4,775,466.00 awarded against Defendants should be joint and several.

                                                          19
      Case 7:17-cv-03368-CS-JCM Document 49 Filed 12/28/18 Page 20 of 20



objections. See Fed. R. Civ. P. 6(d). Objections and responses to objections, if any, shall be filed

with the Clerk of the Court, with extra copies delivered to the chambers of the Honorable Cathy

Seibel at the United States District Court, Southern District of New York, 300 Quarropas Street,

White Plains, New York, 10601, and to the chambers of the undersigned at said Courthouse.

         Requests for extensions of time to file objections must be made to the Honorable Cathy

Seibel and not to the undersigned. Failure to file timely objections to this Report and

Recommendation will result in a waiver of objections and preclude later appellate review of any

order of judgment that will be rendered. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(b),

6(d), 72(b); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir. 2008).


Dated:    December 28, 2018
          White Plains, New York


                                                      RESPECTFULLY SUBMITTED:


                                                        ________________________   ______
                                                      _______________________________ _
                                                        DITH C.
                                                      JUDITH   C McCARTHY
                                                      United States Magistrate Judge




                                                20
